Cook, J.,
concurring in judgment. I agree with the judgment of the majority that the tolling statute is constitutional as applied here. But I do not join the majority in holding that “the limitations period provided in R.C. 2305.10 is tolled when an individual temporarily leaves the state of Ohio for non-business reasons.” (Emphasis added.)
The qualifying word “temporarily” does not appear in R.C. 2305.15. Though our Wetzel syllabus provided that R.C. 2305.15 tolls the limitations period where a defendant “temporarily leaves the state” after a cause of action accrues, this was only to underscore our affirmance of the court of appeals’ view that the tolling statute “does not provide an exception for temporary absences.” Wetzel v. Weyant (1975), 41 Ohio St.2d 135, 136, 70 O.O.2d 227, 228, 323 N.E.2d 711, 712. R.C. 2305.15 does not distinguish between “types” of absences, and continued use of the qualifying word “temporarily” could be read to limit the application of the *544tolling statute. And the majority fails to analyze the parameters of that limitation, if such a limitation indeed exists.
The majority also adds the qualifying phrase, “for non-business reasons.” Like the word “temporarily,” this phrase does not appear in R.C. 2305.15. It would seem that the majority employs this phrase in an effort to meet Bendix, where the United States Supreme Court found the tolling statute unconstitutional as applied to a foreign corporation. Bendix Autolite Corp. v. Midwesco Enterprises, Inc. (1988), 486 U.S. 888, 108 S.Ct. 2218, 100 L.Ed.2d 896. I agree with the majority’s conclusion that the application of the tolling statute against the individual defendants here would not conflict with the Bendix holding. But are the goals of the out-of-state defendant the decisive factor, as the majority’s qualifying phrase suggests? The Bendix majority merely determined, after all, that the “impermissible burden” test could invalidate tolling statutes as applied to “out-of-state persons * * * engaged in commerce.” (Emphasis added.) Id., 486 U.S. at 893, 108 S.Ct. at 2222, 100 L.Ed.2d at 903. If the goals of the defendant who leaves the state are indeed relevant, the majority fails to explain how or why.